DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      WILLIAM SMALLEY, SR.,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-1729

                         [February 25, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312018CF001063B.

  William Smalley, Sr., Panama City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.